Name: Commission Regulation (EEC) No 3645/84 of 21 December 1984 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 84 Official Journal of the European Communities No L 335/55 COMMISSION REGULATION (EEC) No 3645/84 of 21 December 1984 on transitional measures concerning the application of certain monetary compensatory amounts that date ; whereas the exact products and the length of the period applicable to each must be ' determined in the light of the specific conditions governing the marketing of these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 2836/84 of 8 October 1984 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States ('), as amended by Regulation (EEC) No 3027/84 (2), and in particular Article 9 thereof, Whereas Regulation (EEC) No 2836/84 laid down a framework for measures, the practical details of which remain to be determined, intended to prevent artificial traffic at the time of changes in the agri-monetary arrangements ; Whereas new representative rates fixed by Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 855/84 (4), will be applied in the Federal Republic of Germany from 1 January 1985 ; whereas as a result the monetary compensatory amounts to be applied from that date will be significantly modified ; Whereas it is likely that on this occasion speculative traffic in certain products will occur, and possibly deflect trade ; Whereas in order to prevent such deflections it should be specified, pursuant to Annex C to Regulation (EEC) No 2836/84, that the monetary compensatory amounts for these products applicable before 1 January 1985 shall remain applicable for a limited period beyond HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2836/84 shall apply from 1 January 1985 as follows : (a) the date of the change shall be 1 January 1985 ; (b) the initial date shall be 1 December 1984 ; (c) the products and the periods indicated in Annex I to the said Regulation shall be those indicated in Annex I to this Regulation ; (d) application of Annex II to the said Regulation shall be limited to Part C thereof ; the movements and products affected shall be those indicated in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 268, 9 . 10 . 1984, p. 11 . 0 OJ No L 287, 31 . 10 . 1984, p. 8 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4 . 1984, p. 1 . No L 335/56 Official Journal of the European Communities 22. 12. 84 ANNEX I Products concerned ] Applicable until Cereals 10.01 B I 10.02 10.03 10.05 B 23.07 B I a) 1 a) 2 b) 1 b) 2 c) 1 c) 2 Ir- &gt; 31 January 1985 Pigmeat ex 02.01 A III a) fresh or chilled meat ex 02.01 A III a) frozen meat 02.06 B I 16.01 16.02 A II 16.02 B III a) 10 January 1985 31 January 1985 Beef and veal 02.01 A II a) 02.01 A II b) 16.02 B III b) 1 aa) 10 January 1985 31 January 1985 Milk and milk products 04.03 31 January 1985 Eggs and poultrymeat ex 02.02 B I \ ex 02.02 B II d) ( fresh or chilled ex 02.02 B II g) \ 10 January 1985 ex 02.02 B I » ex 02.02 B II d) &gt; frozen ex 02.02 B II g) » 04.05 B I a) 1 04.05 B I b) 3 35.02 A II a) 1 31 January 1985 Goods covered by Regulation (EEC) No 3033/80 21.07 G VI to IX 31 January 1985 ANNEX II C 1 Importations into  Federal Republic of Germany 2 Products concerned Those listed in Annex I 3 Provenance  The other Member States  For products in one of the situa ­ tions mentioned in Article 9 (2) of the Treaty, Switzerland or Austria